      Case 1:19-cr-00036-NONE Document 28 Filed 07/22/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SAUL QUINTANA
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00036-NONE-1
12                     Plaintiff,                   STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13   vs.
14   SAUL QUINTANA,                                 Date: July 27, 2020
                                                    Time: 2:00 p.m.
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Joseph Barton, counsel for plaintiff, and Assistant
20   Federal Defender Meghan D. McLoughlin, counsel for defendant, Saul Quintana, that the status
21   conference currently scheduled for July 27, 2020, at 2:00 p.m. be continued to August 12, 2020,
22   at 2:00 p.m.
23          Mr. Quintana made his initial appearance on June 29, 2020. At the hearing, the matter
24   was set for a preliminary hearing on July 13, 2020, per counsel’s request. Subsequently, Mr.
25   Quintana waived his right to a preliminary hearing and the parties stipulated to a status
26   conference to be set for July 27, 2020 to allow for further communication between defense
27   counsel and Mr. Quintana. Since that time, the parties have engaged in negotiations, and are
28   close to resolving this matter. However, they require additional time to do so. Accordingly, the
      Case 1:19-cr-00036-NONE Document 28 Filed 07/22/20 Page 2 of 2


 1   parties agree that the status conference set for July 27, 2020 be continued to August 12, 2020, at
 2   2:00 p.m.
 3
 4                                                Respectfully submitted,
 5                                                McGREGOR W. SCOTT
                                                  United States Attorney
 6
 7   Date: July 22, 2020                          /s/ Joseph Barton
                                                  JOSEPH BARTON
 8                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 9
10                                                HEATHER E. WILLIAMS
                                                  Federal Defender
11
12   Date: July 22, 2020                          /s/ Meghan D. McLoughlin
                                                  MEGHAN D. McLOUGHLIN
13                                                Assistant Federal Defender
                                                  Attorney for Defendant
14                                                SAUL QUINTANA
15
16
17
18                                              ORDER
19           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status conference set
20   for Monday, July 27, 2020 at 2:00 p.m. be continued to August 12, 2020 at 2:00 p.m.
21
22   IT IS SO ORDERED.
23
         Dated:      July 22, 2020                             /s/
24                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27

28

     Quintana – Stipulation
     and Proposed Order
                                                      2
